            Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KADIJAH LEACH,                                              CIVIL ACTION
                       Plaintiff,

                v.

PHELAN HALLINAN DIAMOND AND                                 NO. 19-3183
JONES, LLP, WELLS FARGO HOME
MORTGAGE AND DELAWARE
COUNTY SHERIFF OFFICE OF
PENNSYLVANIA,
                Defendants.

                                    MEMORANDUM OPINION

       Plaintiff Khadijah Leach is pursuing pro se an Amended Complaint against Wells Fargo

Home Mortgage, Phelan Hallinan Diamond and Jones (“Phelan Hallinan”), and the Delaware

County Sheriff Office related to a foreclosure action and eviction proceeding in state court. As

liberally construed, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), Plaintiff’s Amended

Complaint alleges: procedural due process and Real Estate Settlement Procedures Act (12 U.S.C.

§ 2605) (“RESPA”) violations, common law fraud, intentional infliction of emotional distress,

and “unlawful forceful ejectment.” Plaintiff filed a Motion for Default Judgment against

Defendants Phelan Hallinan and the Sheriff Office. Defendants Wells Fargo and the Sheriff

Office both filed Motions to Dismiss Plaintiff’s Amended Complaint. Phelan Hallinan has not

filed any pleadings, nor has an attorney for the party made an appearance.

       I.       BACKGROUND

                A. Factual History

       On September 19, 2014, Plaintiff entered into a promissory note in the amount of

$78,452.00 with Aurora Financial Group which was secured by a mortgage that encumbered the

real property located at 462 Westmont Avenue a/k/a 462 Westmont Drive, Collingdale, PA



                                                1
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 2 of 18




19023. The mortgage was recorded in the Office of the Recorder of Delaware County on

September 24. On February 1, 2017, the mortgage was assigned to Defendant Wells Fargo. The

assignment was again recorded in Delaware County. After learning of the assignment, on

February 15, Plaintiff sent a “RESPA Qualified Written Request/TILA Request” to Wells Fargo

requesting “detailed information about her mortgage.” In April 2017, Plaintiff received

responses from Wells Fargo but because they did not adequately address her concerns, sent a

second “RESPA/TILA” request. In May, Wells Fargo responded saying that her requests were

too broad and that the items she requested were privileged and/or proprietary information.

Following the second response, Plaintiff sent a “Notice of Cease and Desist” to Wells Fargo. In

July 2017, Wells Fargo responded to the notice saying that it would update her account so that

she would not receive phone calls from it for 90 days.

       Wells Fargo began a mortgage foreclosure action against Plaintiff in the Court of

Common Pleas of Delaware County in October 2017. Defendant Phelan Hallinan represented

the bank. On November 1, 2017, Plaintiff received a copy of the action. Plaintiff appeared in

the court as a self-represented party and filed a “Consumer Complaint” raising concerns about

the proceeding. Wells Fargo moved to strike the Consumer Complaint, and after Plaintiff filed

in opposition, the state court granted the motion to strike. In December, Plaintiff filed a “Right

of Claims record,” a property deed, and an affidavit in support of her deed with the Court of

Common Pleas. In January 2018, she filed affirmative defenses. In April, Plaintiff filed a

counterclaim seeking damages for “fraudulent accosting,” “emotional distress,” and

“physiological distress.” Thereafter, on July 11, 2018, Wells Fargo filed a Praecipe for

Judgment and Writ of Execution in the Foreclosure Action. Judgment was entered on July 13,

2018, in the amount of $78,966.49 against Plaintiff.




                                                 2
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 3 of 18




       In September 2018, a notice for a Sheriff Sale of Real Estate was posted at Plaintiff’s

residence. She then filed a “notice of fraud” in the Court of Common Pleas. On December 2,

2018, Wells Fargo commenced an ejectment action against Plaintiff in the state court, and

judgment was entered in its favor on January 27, 2019. The following April, an eviction notice

was placed on Plaintiff’s door, and two sheriffs appeared with a U-Haul truck to remove her.

Over protest from Plaintiff and after concluding the U-Haul was not large enough, the sheriffs

left. In May, a second eviction notice was posted and Plaintiff filed a complaint alleging

“unlawful forceful ejectment.” Plaintiff received a final eviction notice on July 9, 2019, setting

eviction for July 25.

               B. Procedural History

       Plaintiff filed her Complaint in federal court on July 22, 2019. On November 13, 2019,

there being no indication on the docket that service had been made on any Defendants, chambers

sent a letter to Plaintiff informing her that “[i]n order to eliminate a delay in bringing this case to

trial, service must be made by November 27, 2019 in accordance with Rule 4(m) of the Federal

Rules of Civil Procedure.” Plaintiff was further informed that she would have to file proof of

service with the Clerk of Court by no later than December 4, 2019 and that, if service was not

made in a timely manner, the Court would dismiss the Complaint without prejudice for lack of

prosecution.

       On December 5, 2019 – one day late – Plaintiff filed a Proof of Service, sworn by the

Process Server on November 30, 2019, indicating that one Jerry L. Sanders, Jr. in the Delaware

County Sheriff’s Department was served by mail on November 26, 2019. On that same day

Plaintiff also filed a Proof of Service indicating that either “C. Allen Parker – CEO of Wells

Fargo” or “Charles W. Scharf – Wells Fargo Bank” (both names are included on the document)




                                                   3
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 4 of 18




were served by mail, again on November 26, 2019. Similarly, Plaintiff filed a Proof of Service

indicating that service was made on Phelan Hallinan by mail on November 26, 2019.

       Also on December 5, 2019, Plaintiff filed an Amended Complaint. Attorneys for

Defendant Wells Fargo Home Mortgage entered appearances on December 16, 2019. On

December 30, 2019, Plaintiff filed Proofs of Service on the same individuals/entities as before

and in the same manner – by mail – but indicating that service was done on December 26, 2019.

Shortly thereafter, Wells Fargo filed a Motion to Dismiss for Failure to State a Claim and for

Lack of Jurisdiction.

       Notwithstanding the December 30, 2019 Proof of Service, neither the Delaware County

Sheriff or Phelan Hallinan filed a response or an answer to the Amended Complaint.

Accordingly, chambers sent out a letter to the Plaintiff informing her of that fact and that if these

Defendants – the Sheriff Office or Phelan Hallinan – did not file a pleading by February 14,

2020, she could file “a request for default with the Clerk of Court in accordance with Rule 55 of

the Federal Rules of Civil Procedure.”

       On February 21, 2020, Plaintiff filed a Motion for Default Judgment against the Sheriff

Office and Phelan Hallinan asking that the Court enter default judgment, seeking “the damage

amount of FIVE HUNDRED AND NINETY FIVE THOUSAND DOLLARS . . . or what the

court deems just and proper. . . .” Prior to filing the motion she had not requested that the Clerk

of Court enter default against those parties. Four days after its filing an attorney for Delaware

County entered her appearance and filed a Response in Opposition to the Motion for Default

Judgment, arguing two things. The first was that the proof of service provided by Plaintiff (a

certified mail letter sent to the attention of Jerry Sanders in the Delaware County Sheriff Office

with no return receipt indicating whether anyone signed for the mailing) was improper. The




                                                  4
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 5 of 18




second was that the “Delaware County Sheriff Office is not a legal entity capable of being sued.”

In addition to opposing default judgment, the Sheriff Office filed a Motion to Dismiss raising the

same grounds as it did in its opposition to default judgment, as well as other arguments.

       This procedural history is, however, complicated by another entry on the docket on

February 25 – a busy day in this matter. Prior to either of the Sheriff Office filings hitting the

docket, this Court signed an order dismissing Phelan Hallinan and the Sheriff Office with

prejudice “for lack of prosecution for failure to comply” with the December 30, 2019 proof of

service. The order made its way to the Clerk’s Office and was entered on the docket after the

Sheriff Office’s filings (ECF No. 16). The Court would not have signed ECF No. 16 if it had

seen the Sheriff Office’s response to the Plaintiff’s Motion for Default Judgment. Accordingly,

ECF No. 16 will be rescinded.

       II.      DISCUSSION

             A. Plaintiff’s Request for Default Judgment

                1. Against the Sheriff’s Office

       Before a court can enter a default judgment, the party seeking the judgment must comply

with Rule 55 of the Federal Rules of Civil Procedure. As a prerequisite, the party must file a

request for entry of default with the Clerk of Court. See Husain v. Casino Control Comm’n, 265

F. App’x 130, 133 (3d Cir. 2008). Once default is entered, it lies within the discretion of the

court whether to grant default judgment; considerations include whether a denial would prejudice

the plaintiff, whether the defendant appears to have a litigable defense, and whether the

defendant’s delay was caused by culpable conduct. Id. (citing Chamberlain v. Giampara, 210

F.3d 154, 164 (3d Cir. 2000)).

       Here Plaintiff did not file a request for entry of default with the Clerk of Court. Rather




                                                  5
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 6 of 18




she filed a motion for default judgment. As a preliminary matter, Plaintiff’s failure to file a

request for default by itself would provide an adequate ground for denying an entry of default

judgment. Husain, 265 F. App’x at 133 (explaining that because “no default was ever entered

against the” defendant by the Clerk of Court, the “District Court . . . was correct to deny

[plaintiff]’s motion for default judgment”). Even setting aside procedural concerns, however,

default is not warranted with respect to the Sheriff’s Office for two reasons: Plaintiff failed to

properly serve it and the it has a litigable defense. See id.

       Turning first to service, under Federal Rule of Civil Procedure 4(j), a local government

entity can be served either by delivering a copy of the summons and complaint to its chief

executive officer, or by serving the entity in any manner allowed for under state law. As a

political subdivision of the Commonwealth of Pennsylvania, service on the Sheriff Office is

governed by Pennsylvania Rule of Civil Procedure 422, which allows in-person service on the

entity or on “the mayor, or the president, chairman, secretary or clerk of the governing body in

the manner prescribed by Rule 402(a).” Under Rule 402(a), service can be made by handing a

copy to the defendant or other appropriate individual. The only evidence of service Plaintiff

provided is a “certified mail” receipt indicating the Complaint was mailed to the Sheriff’s Office.

Service by mail was not proper. Because the Sheriff’s Office was not properly served, default

judgment is not appropriate. See Mettle v. First Union Nat. Bank, 279 F. Supp.2d 598 (D.N.J.

2003) (setting aside entry of default judgment because service was improper).

       The Sheriff Office also argues that default judgment is improper because the Sheriff

Office is not a party capable of being sued. The only way Plaintiff could proceed in a suit

making claims against the Sheriff Office, it argues, would be to bring a lawsuit against the

County of Delaware. See Jackson v. City of Erie Police Dep’t, 570 F. App’x 112, 114 n.2 (3d




                                                  6
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 7 of 18




Cir. 2014) (“Although local governmental units may constitute ‘persons’ against whom suit may

be lodged under 42 U.S.C. § 1983, a city police department is a governmental sub-unit that is not

distinct from the municipality of which it is a part.”); Gremo v. Karlin, 363 F. Supp.2d 771, 780

(E.D. Pa. 2005) (“[T]he City of Philadelphia Police Department and the City of Philadelphia

Police Department Northeast Detective Division, must be dismissed as a matter of law because

the police department and detective division are not legal entities separate from the City of

Philadelphia.”); Johnson v. City of Erie, Pa., 834 F. Supp. 873, 879 (W.D. Pa. 1993) (“The

numerous courts that have considered the question of whether a municipal police department is a

proper defendant in a section 1983 action have unanimously reached the conclusion that it is

not.”). The existence of a litigable defense further establishes that default judgment is improper

in this case. See Husain, 265 F. App’x at 133. Accordingly, Plaintiff’s Motion for Default

Judgment against the Sheriff Office will be denied.

               2. Against Phelan Hallinan

       Phelan Hallinan has not made any filings in this case. Nonetheless, as with the Sheriff

Office, Plaintiff’s failure to request entry of default from the Clerk of Court requires Plaintiff’s

motion be denied. See Husain, 265 F. App’x at 133. Further, review of Plaintiff’s Proof of

Service for Phelan Hallinan reveals that service on this party was improper as well. Phelan

Hallinan is registered as a professional limited liability company. Service on a company is

proper under Federal Rule of Civil Procedure 4(h) if it is delivered to an officer, managing agent,

or other authorized agent, or if it complies with state law. Pennsylvania Rule of Civil Procedure

424 governs service on corporations and similar entities, and likewise allows in-person service

on executive officers, partners, or trustees; on persons in charge of the entity during business

hours; or on authorized agents. Service by mail is not anticipated. Like with the Sheriff Office,




                                                  7
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 8 of 18




the only evidence of service on Phelan Hallinan is a certified mail receipt, meaning service was

improper. Default judgment is thus not warranted against Phelan Hallinan. See Mettle, 279 F.

Supp.2d 598.

           B. Remedy for Improper Service

       Plaintiff did not effectuate proper service on the Sheriff Office or Phelan Hallinan.

Courts have considerable discretion over how to handle improper service; while sometimes

dismissal may be warranted, service issues can also be waived or remedied in appropriate

circumstances. See Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir. 1992) (explaining that

district courts possess “broad discretion to either dismiss the plaintiff’s complaint for failure to

effect service or to simply quash service of process”). Additionally, an action can be dismissed

for failure to prosecute or comply with the Federal Rules of Civil Procedure sua sponte. Link v.

Wabash R. Co., 370 U.S. 626, 630 (1962).

       The Sheriff Office appears to have received notice of the Amended Complaint at least as

of February 25, 2020, when it opposed default judgment and filed a Motion to Dismiss. In both

of its pleadings, the Sheriff Office conceded that, because the error on the part of the Plaintiff

was technical in that Plaintiff did not comply with every jot and tittle of the service rule

requirements, proper service is not an insurmountable obstacle and there is nothing to prevent the

Plaintiff from complying with the rules in the future. When “there exists a reasonable prospect

that service may yet be obtained,” dismissal is inappropriate; “the district court should, at most,

quash service, leaving the plaintiffs free to effect proper service.” Umbenhauer, 969 F.2d at 30.

The Sheriff Office therefore indicated in its Motion to Dismiss that service is not one of the

grounds on which it seeks dismissal of the Amended Complaint. In doing so, the Sheriff’s

Office has thus waived service through its appearance and pleadings. See Grand Entm’t Grp.,




                                                  8
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 9 of 18




Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 492 (3d Cir. 1993) (noting that a party can waive

defects in service “explicitly or implicitly by their actions”).

       Phelan Hallinan, however, has made no appearances in this proceeding and thus unlike

the Sheriff, has not waived service. Indeed, as the certified mail receipt does not indicate

whether anyone at the law firm signed for the Complaint or Amended Complaint, it remains

unclear whether Phelan Hallinan has received any notice of the action filed against it. However,

there is still reason to exercise caution before dismissing the Amended Complaint. As noted,

Plaintiff’s failing was technical in nature, and a reasonable prospect remains that proper service

can be attained. Umbenhauer, 969 F.2d at 30. On the other hand, it has been nearly eight

months since Plaintiff filed her Complaint, and over four months since she amended it, with no

proper service made. Thus any attempt Plaintiff now makes at serving process would be

untimely. See Fed. R. Civ. P. 4(m).

       In deciding whether to grant Plaintiff an extension of time to properly service Phelan

Hallinan, a two-step procedure must be followed. First, it must be determined whether “good

cause” exists for an extension of time; if there is good cause, an extension must be granted.

McCurdy v. American Bd. of Plastic Surgery, 157 F.3d 191, 196 (3d Cir. 1998). Second, if good

cause is not found, “the court may in its discretion decide whether to dismiss the case without

prejudice or extend time for service.” Id.

       Good cause is tantamount to a finding of “excusable neglect.” Braxton v. United States,

817 F.2d 238, 241 (3d Cir. 1987). The Third Circuit has identified the following factors as

relevant to the evaluation of whether excusable neglect has occurred:

       1) whether the inadvertence reflected professional incompetence such as
       ignorance of rules of procedure, 2) whether an asserted inadvertence reflects an
       easily manufactured excuse incapable of verification by the court, 3) counsel’s
       failure to provide for a readily foreseeable consequence, 4) a complete lack of



                                                   9
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 10 of 18




         diligence or 5) whether the inadvertence resulted despite counsel’s substantial
         good faith efforts towards compliance.

Dominic v. Hess Oil V.I. Corp., 841 F.2d 513, 517 (3d Cir. 1988). Here, Plaintiff’s only attempts

at service were mailing a copy of the Complaint and then Amended Complaint via certified mail,

with no indication of whether it was received. Additionally, Plaintiff’s first attempt at service

came only after a letter from chambers informing her that if service was not made, her case

would be dismissed for lack of prosecution – and even after that letter, Plaintiff still filed her

proof of service a day late. Although Plaintiff’s attempt at serving her Amended Complaint

occurred in a timelier manner, it was still insufficient, and Plaintiff has provided no explanation

as to her deficient attempts at service. Thus, there is no excusable neglect.

         The Court has discretion to decide whether dismissal is, nevertheless, appropriate. The

Advisory Committee’s Note to Federal Rule of Civil Procedure Rule 4(m) is instructive as to

when this discretion should be exercised. See Petrucelli v. Bohringer & Ratzinger, 46 F.3d

1298, 1305-06 (3d Cir. 1995). Although not an exhaustive list, the Advisory Committee

explained that “[r]elief may be justified, for example, if the applicable statute of limitations

would bar the refiled action, or if the defendant is evading service or conceals a defect in

attempted service.” Id. (quoting Fed. R. Civ. P. 4(m) Advisory Committee’s Note (1993)).

         Plaintiff’s RESPA violation claims are subject to a three-year statute of limitations. 12

U.S.C. § 2614. Her Amended Complaint alleges that Wells Fargo, which was represented by

Phelan Hallinan, violated RESPA requirements twice, first in April 2017 and then a second time

in May 2017. The statute of limitations has thus already run on one of Plaintiff’s claims, and at

present she has just one month to effectuate proper service on the second claim.1 Further, as a


1
 Plaintiff’s state law claims arose over the course of a roughly 20-month period starting in December 2017. They
are subject to a two-year statute of limitations. 42 Pa. C.S.A. § 5524. Thus, Plaintiff’s claims that arise based on
events occurring in late 2017 and early 2018 likewise are already time barred.


                                                         10
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 11 of 18




pro se litigant, Plaintiff is afforded particular leniency – although her status does not absolve her

of the need to require with the services rules, Plaintiff did attempt to timely serve her Amended

Complaint through certified mail. See Mettle, 279 F. Supp.2d at 605 (“[A]lthough Plaintiff’s pro

se status does not protect him from dismissal, the Court is mindful of Plaintiff’s efforts to serve

First Union, albeit by certified mail.”). Consistent with the Advisory Committee note to Rule

4(m), practicality and judicial economy would best be served by granting Plaintiff a 60-day

extension within which to properly serve Defendant Phelan Hallinan pursuant to the Federal

Rules of Civil Procedure.

             C. Defendants’ Motions to Dismiss2

         Defendants Wells Fargo and the Sheriff Office both move to dismiss all counts against

them in the Amended Complaint which, as stated supra, the Court understands to allege

procedural due process, RESPA, common law fraud, intentional infliction of emotional distress,

and “unlawful forceful ejectment” claims against Defendant Wells Fargo. Plaintiff brings all of

those claims except for the RESPA violations against Defendant Sheriff Office.3

         To survive a motion to dismiss, a claim must contain “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal quotations omitted). All that is considered are “allegations contained in the

complaint, exhibits attached to the complaint and matters of public record.” Pension Ben. Guar.

Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). The claims are


2
 Because this case arises at the motion to dismiss stage, all well-pleaded allegations in the Amended Complaint are
accepted as true and all reasonable inferences are drawn in favor of Plaintiff. See In re Rockefeller Ctr. Properties,
Inc. Sec. Lit., 311 F.3d 198, 215 (3d Cir. 2002).
3
  In addition to the arguments addressed infra, the Sheriff Office argues that it is the wrong party to be sued and that
the County instead should be named. See, e.g., Jackson, 570 F. App’x at 114 n.2. Because the arguments discussed
below dispose of the Amended Complaint and would be equally applicable to the County, in the interest of a “just,
speedy, and inexpensive determination of every action and proceeding,” Fed. R. Civ. P. 1, the case shall be decided
on those grounds.


                                                          11
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 12 of 18




construed in the light most favorable to the non-moving party. Warren Gen. Hosp. v. Amgen,

Inc., 643 F.3d 77, 84 (3d Cir. 2011). Factual allegations must be separated from mere legal

conclusions and recitations of the element of the claim, as legal conclusions are not sufficient to

state a plausible claim. Iqbal, 556 U.S. at 678.

       1. Procedural Due Process

       Plaintiff makes numerous allegations that the state court proceedings against her were

unfair and that the Sheriff Office wrongfully evicted her and deprived her of her house. She

seeks relief under 42 U.S.C. § 1983, thus appearing to raise a procedural due process claim.

       To state a claim for deprivation of procedural due process, rights, Plaintiff must allege

that (1) she was deprived of an individual interest that is encompassed within the Constitution’s

protection of “life, liberty, or property,” and (2) the procedures available to her did not provide

“due process of law.” Hill v. Borough of Kutztown, 455 F.3d 225, 234 (3d Cir. 2006). Plaintiff’s

allegation that she was evicted from her home constitutes a deprivation of her interest in her real

property. United States v. James Daniel Good Real Prop., 510 U.S. 43, 49 (1993). The issue is

thus whether she was afforded adequate process prior to the deprivation.

       The basic requirement for process is that individuals had “notice and an opportunity to be

heard” before the Government deprived them of their property. Id. at 48. Plaintiff’s state court

proceedings indicates not only that she had both notice and an opportunity to be heard, but that

Plaintiff vigorously litigated her case, filing multiple briefs and counterclaims at every stage of

the process. Additionally, the state court considered (and ultimately denied) those claims.

Plaintiff makes no allegations about any procedural wrongdoings committed by the state court.

Further, there were additional mechanisms available to Plaintiff in state court, including

appealing her case, of which she did not avail herself. “If there is a process on the books that




                                                   12
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 13 of 18




appears to provide due process, the plaintiff cannot skip that process and use the federal courts as

a means to get back what [she] wants.” Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000).

Plaintiff’s Amended Complaint instead relies on conclusory allegations that Defendants lied in

the state court proceeding and that she is the rightful owner of the property. Such conclusory

allegations do not give rise to a procedural due process claim, Morse v. Lower Merion Sch. Dist.,

132 F.3d 902, 906 (3d Cir. 1987), and the state court docket in this case establishes that Plaintiff

had proper notice and an opportunity to be heard.

       2. Rooker-Feldman Doctrine

       Both Defendants argue that Plaintiff’s Amended Complaint, which challenges the

foreclosure initiated against her and requests the same damages as she requested in the state

court, is simply seeking appellate review of a state court judgment. As such, they argue, it is

precluded by the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413, 416

(1923); District of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 482 (1983).

       The Rooker-Feldman doctrine bars cases “brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The doctrine developed out of

jurisdictional concerns – only the Supreme Court has the authority to review final state court

judgments, 28 U.S.C. § 1257, not district courts. Id. at 291. There are four requirements that

must be met for this doctrine to apply:

       (1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries
       caused by [the] state-court judgments;’ (3) those judgments were rendered before
       the federal suit was filed; and (4) the plaintiff is inviting the district court to
       review and reject the state judgments.

Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010)



                                                  13
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 14 of 18




(internal quotation and citation omitted, modification in original).

       The state court denied all of Plaintiff’s defenses and counterclaims, and it entered

judgment against her. Plaintiff lost in state court. The second requirement, however, is a closer

call. The inquiry into Plaintiff’s complained of injuries caused by a state court judgment is

essentially an analysis of the source of those alleged injuries. Id. at 167. That a plaintiff

complains of the same underlying events in federal court as it did in state court does not

necessarily mean her injuries were caused by the state court: the Rooker-Feldman doctrine only

operates in “limited circumstances.” Exxon Mobil, 544 U.S. at 284. It is not intended to

“override or supplant preclusion doctrine. . . .” Id. at 284, 291. Thus, “when the source of the

injury is the defendant’s actions (and not the state court judgments), the federal suit is

independent, even if it asks the federal court to deny a legal conclusion reached by the state

court.” Great W., 615 F.3d at 167.

       A “useful guidepost” for determining the source of injury is “whether the injury

complained of in federal court existed prior to the state-court proceedings and thus could not

have been ‘caused by those proceedings.’” Id. It is difficult to tell what events, precisely, give

rise to Plaintiff’s claims. In her Amended Complaint, she lists decisions made by the state court

– but she also lists numerous events that predate the state court’s actions, such as allegations

related to her “RESPA Qualified Written Request” letters and allegations that Wells Fargo was

fraudulently attempting to collect a debt that does not exist. Taking all inferences in Plaintiff’s

favor and interpreting her Amended Complaint liberally, see Erickson, 551 U.S. at 94 (2007),

Plaintiff’s Amended Complaint can be read to allege RESPA violations, common law fraud, and

intentional infliction of emotional distress that predate and were not caused by the state court

judgment. Requirement two is thus not met and the Rooker-Feldman doctrine does not preclude




                                                 14
          Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 15 of 18




these claims. See Moncrief v. Chase Manhattan Mortg. Corp., 275 F. App’x 149, 153 (3d Cir.

2008) (holding that a plaintiff’s attempt to “relitigate the foreclosure action” is “not barred by

Rooker-Feldman”).

         Plaintiff’s “unlawful forceful ejection” claim, however, is different. The Sheriff Office

ejected Plaintiff from her house solely because the state court ordered it to do so following the

ejection proceeding. Thus, to the extent Plaintiff seeks to bring a claim based on her ejectment,

the injury was “caused by” the state court and the second requirement is met. Great W., 615

F.3d at 167.

         As for the third requirement, judgment was entered in Defendant’s favor in the ejectment

proceeding on January 17, 2019. Plaintiff did not file her federal Complaint until July 22, 2019.

The judgment was thus rendered before this federal suit was filed. Finally, Plaintiff alleges that

the ejectment was unlawful – in effect, Plaintiff argues that the state court got it wrong when it

entered judgment in Wells Fargo’s favor and ordered ejectment. Plaintiff thus is inviting review

and rejection of the state court’s judgments, satisfying requirement four. See id. Plaintiff’s

claim related to the ejectment is barred by the Rooker-Feldman doctrine and is not subject to

federal court subject matter jurisdiction.4 Manu v. Nat’l City Bank of Ind., 471 F. App’x 101,

105 (3d Cir. 2012) (barring a plaintiff from pursuing a “wrongful foreclosure” claim under the

Rooker-Feldman doctrine).

         3. Claim Preclusion

         Wells Fargo next argues that, even if the Rooker-Feldman doctrine does not bar all of

Plaintiff’s claims, claim preclusion, or res judicata, does. When a case has previously been

adjudicated in a state court, federal courts are required to give full faith and credit to the state


4
  To the extent any of Plaintiff’s other claims rely on allegations of wrongs caused by the state court proceeding,
these claims too are barred by the Rooker-Feldman doctrine on the same grounds.


                                                          15
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 16 of 18




court judgment pursuant to 28 U.S.C. § 1738. In doing so, federal courts apply “the same

preclusion rules as would the courts of” the state at issue. Edmundson v. Borough of Kennett

Square, 4 F.3d 186, 189 (3d Cir. 1993).

       Pennsylvania preclusion rules thus apply to this action. Under Pennsylvania law,

preclusion bars any future suits on the same claim between parties who are subject to a “final,

valid judgment on the merits by a court of competent jurisdiction.” Balent v. City of Wilkes-

Barre, 669 A.2d 309, 313 (Pa. 1995). Further, it applies not just to claims actually litigated, but

also to claims that could have been litigated during the first proceeding, even if they were not

actually brought. Id.

       In her state court filings, Plaintiff appears to have raised the same causes of action as she

raises in her Amended Complaint presently, namely that Wells Fargo violated RESPA and that

all Defendants committed fraud, intentionally inflicted emotional distress on her, and unlawfully

ejected her. Plaintiff does not allege that the state court lacked jurisdiction over any of the

proceedings. Nor did Plaintiff file any appeals from the judgments, despite having the right to do

so. And finally, all of the actions brought by Wells Fargo and counterclaims brought by Plaintiff

were considered on the merits, with the state court entering judgments in Wells Fargo’s favor

and against Plaintiff. Further, with one exception, see infra Section III.C.4, because Plaintiff’s

allegations predate the state court’s entry of judgment and relate to the same series of events,

even if Plaintiff now seeks to raise claims she failed to raise in the state court, those claims are

barred because they could have been litigated in state court. Conte v. Mortg. Elec. Reg. Sys.,

2015 WL 1400997, at *5 (E.D. Pa. Mar. 27, 2015) (“The conduct Plaintiffs complain of occurred

prior to the state court foreclosure proceeding. The time and place to challenge the Defendants’

conduct was in the state court proceedings.”). Plaintiff’s Amended Complaint, as it concerns




                                                  16
         Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 17 of 18




those claims, shall thus be dismissed with prejudice.

       4. Supplemental Jurisdiction

       Plaintiff’s allegations related to intentional infliction of emotional distress do not specify

which events caused the distress. Her Amended Complaint thus could be read to raise a claim

for emotional distress stemming from the Sheriff Office final eviction efforts, which would post-

date the state court proceeding and thus not be barred on preclusion grounds, as that matter was

not and could not have been litigated in the state court.

       However, Plaintiff’s federal claims giving rise to this Court’s jurisdiction, RESPA and

procedural due process, both fail. “[W]here the claim over which the district court has original

jurisdiction is dismissed before trial, the district court must decline to decide the pendent state

claims unless considerations of judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so.” Hedges v. Musco, 204 F.3d 109, 123 (3d Cir.

2000) (internal quotation and citation omitted). Plaintiff’s claim that she suffered emotional

distress intentionally inflicted on her during her eviction in July 2019 is still well within

Pennsylvania’s two-year statute of limitations, 42 Pa. C.S.A. § 5524, meaning she could re-file it

in state court, and no other considerations of fairness and convenience warrant keeping it in

federal court. Her claim for intentional infliction of emotional distress shall thus be dismissed

with prejudice.

       III.       CONCLUSION

       Plaintiff’s Motion for Default shall be denied. Plaintiff is granted 60 days to effectuate

proper service on Defendant Phelan Hallinan. Defendants Wells Fargo and the Delaware County

Sheriff Office’s Motions to Dismiss shall be granted and Plaintiff’s Amended Complaint against

them shall be dismissed with prejudice.




                                                  17
        Case 2:19-cv-03183-WB Document 18 Filed 04/15/20 Page 18 of 18




      An appropriate order follows.


April 15, 2020                             BY THE COURT:

                                           /S/WENDY BEETLESTONE, J.

                                           _______________________________
                                           WENDY BEETLESTONE, J.




                                      18
